Citation Nr: 0402627	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to accrued benefits based on unreimbursed medical 
expenses.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
November 1943 to December 1946.  He was awarded the World War 
II Victory Medal and the European-African campaign medal with 
2 stars, among others.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the RO, which denied the 
appellant's claim for increased retroactive improved pension 
benefits on an accrued basis.  


FINDINGS OF FACT

1.  In April 2001, the veteran submitted his 2000 Eligibility 
Verification Report (EVR) and the report of his nonrecurring 
medical expenses, totaling $1434.31, which covered the period 
January 1, to December 31, 2000.  

2.  The veteran died on February [redacted], 2002, without submitting 
his 2001 EVR.  

3.  In June 2002, the appellant, the veteran's widow reported 
$2,116.57 in nonrecurring medical expenses, for the period 
from January 1, to December 31, 2001, as an accrued benefits 
claim for a retroactive adjustment in the veteran's 2001 
income for VA purposes (IVAP).   

4.  The only expense that was predictable or reasonably 
ascertainable by VA, in 2001, was the veteran's $600 Medicare 
deduction from his Social Security check "SMIB premium" 
deduction, which was already prospectively deducted from the 
veteran's IVAP in the December 2001 pension award letter.  

CONCLUSION OF LAW

Entitlement to accrued benefits based on unreimbursed medical 
expenses, is precluded as a matter of law.  38 U.S.C.A. 
§§ 1503, 1506, 1508, 1541, 5121 (West 2002); 38 C.F.R. 
§§ 3.3, 3.314, 3.271, 3.272, 3.1000 (2003); Sabonis v. Brown, 
6 Vet. App. 426 (1994); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, under 38 U.S.C. § 5121, periodic monetary 
benefits to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death and due and unpaid 
for a period not to exceed two years, shall, upon the 
death of such individual be paid to certain listed 
individuals, in this case to the veteran's spouse.  But 
see Veterans Benefits Act of 2003 (VBA of 2003), Pub. L. 
No. 108-183, § 104(a),(d), 117 Stat. 2651, 2656 
(eliminated the two-year limitation on the payment of 
accrued benefits with respect to deaths occurring on or 
after the VBA of 2003's date of enactment (December 16, 
2003)). 

Normally, in order to support claim for accrued benefits, the 
veteran must have had a claim pending at time of death for 
such benefits or else be entitled to them under an existing 
rating or decision.  Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); see also Zevalkink v. Brown, 6 Vet. App. 483, 489-490 
(1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996) (accrued-
benefits claimant has right to "stand in shoes of veteran" 
and pursue his claim after his death).

In Jones, the Federal Circuit held that the surviving 
spouse's "accrued benefits claim is derivative of the 
veteran's claim" and so concluded that, absent unconsidered 
new and material evidence in the file as of the date of 
death, a surviving spouse could only receive accrued benefits 
based on "existing ratings and decisions" and could not 
reopen or reargue a claim.  136 F.3d 1299 (citing Zevalkink, 
at 1241-42 (1996) in holding that Court of Appeals for 
Veterans Claims (CAVC) erred in concluding that widow could 
file accrued benefits claim by submitting after death 
evidence of valid marriage where veteran submitted such a 
claim prior to death, but later abandoned that claim).  

Here, there was no claim for increased pension based upon 
unreimbursed medical expenses pending at the time of the 
veteran's death.  Thus, it would appear that the appellant's 
claim is precluded as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The appellant argues that she is due accrued benefits due to 
unreimbursed medical expenses based on logical inferences 
from information in the file at the time of the veteran's 
death.  She contends that opinions from VA's General Counsel 
subsequent to a CAVC decision explaining this rationale for 
increased pension based on prospective medical expenses have 
not been rescinded and therefore, her theory provides her a 
viable accrued benefits claim basis.  See Conary et al. v. 
Derwinski, 3 Vet. App. 109 (1992); VAOPGCPREC 12-94 and 
VAOPGCPREC 6-93.  

The basic premise underlying improved pension is that during 
any given month, a beneficiary's IVAP plus pension benefits 
will establish a given level of income, called the Maximum 
Annual Pension Rate (MAPR).  To make the program conform most 
closely with its basic theory, certain expenses paid by a 
beneficiary are taken into consideration when arriving at an 
IVAP.  See M21-1, Part IV, Chapter 16, Subchapter VI, 16.30.  

Under 38 C.F.R. § 3.272(g), "Unreimbursed Medical Expenses" 
may be used to reduce the IVAP, generally, if they are 
expenses paid on or after the date of entitlement to improved 
pension by the beneficiary, for himself or a relative who is 
a household member, for which he will receive no 
reimbursement, and the total of which exceeds 5 percent of 
the applicable MAPR.  Allowable medical expenses are listed 
in "Addendum A" of M21-1, Part IV, Chapter 16.  Normally, 
medical expenses are allowed as a deduction after the fact, 
based on the report of expenses actually paid.  These are 
called "Nonrecurring Medical Expenses."  M21-1, Pt. IV, Ch. 
16, Sub. VI, 16.31 h; see also 38 C.F.R. § 3.271 (computation 
of income) and  38 C.F.R. § 3.272(g) (exclusions from income, 
medical expenses).  

However, certain medical expenses may be allowed 
prospectively, where reasonably predictable.  Compare "M21-
1, Part IV, Authorization Procedures, Chapter 16, Income and 
Net Worth, Subchapter VI, Improved Pension-Medical Expenses, 
16.30 d  Criteria for Allowing Medical Expenses 
Prospectively" (recurring nursing home fees predictable) 
with VAOPGCPREC 12-94 ("recurring, predictable, and 
reasonably estimable" medical expenses include cases where 
veteran has ongoing medical condition, and amounts claimed 
after death could be estimated with a reasonable degree of 
certainty; ) and VAOPGCPREC 6-93 (while EVRs submitted after 
death not considered "evidence on file at death date," such 
EVRs can be used to verify grant based on "logical 
inferences" from claims file as to recurring expenses).  

When these recurring medical expenses are first allowed, a 
notification letter is sent to the claimant advising that 
failure to report a reduction in unreimbursed expenses or an 
increase in income will result in creation of an overpayment.  
In cases where the beneficiary fails to confirm the recurring 
expenses, a predetermination notice will be sent prior to the 
creation of the overpayment.  M21-1, Pt. IV, Ch. 16, Sub. VI, 
16.31 f.  Although the veteran often submitted his EVRs 
several months late, no recent overpayments were created on 
his account, because his SMIB deduction, which was 
verifiable, was considered a recurring expense, and the rest 
of his irregular deductions filed after January 1st of the 
next reporting year were routinely considered nonrecurring 
medical expenses by the RO.  

In Conary et al. v. Derwinski, 3 Vet. App. 109 (1992) (per 
curiam) the Court remanded two cases to the Board for a 
determination of whether the widows' EVRs, filed after the 
veterans' deaths, could be considered for an "upward 
adjustment in the veterans' pensions," despite the fact that 
the EVRs were not on file as of the date of death.  In those 
cases, one of the veterans died four days prior to the end of 
his EVR reporting period, and the other died three months 
prior to it.  The Court found a non-precedential Board 
decision considering an after death EVR persuasive.  That 
Board decision determined that where prima facie annual 
income evidence, including "reasonably predictable" 
unreimbursed medical expenses, was of record on the date of 
the veteran's death, accrued benefits could be awarded "in 
connection with" private medical insurance and SMIB 
payments.  3 Vet. App. at 111.  

The Board notes that even after consideration of the 
appellant's contentions, her claim must be denied.  

The veteran was initially awarded improved pension benefits 
in a September 1976 rating decision.  His rate of pension 
frequently changed with his physical condition, income and 
family medical expenses.  He began receiving social security 
retirement benefits in August 1990.  Because an examination 
of the types and amounts of the medical expenses claimed is 
central to the issue the Board must resolve in this case, a 
historical review of the most recent Eligibility Verification 
Reports (EVR) and medical expense information is helpful.  In 
February 1991, the veteran submitted an EVR reflecting 
medical expenses totaling $317.45, consisting of three items:  
$172.90 for the SMIB premium, $109.55 for "medicine," and 
$35 for a doctor's fee.  

In March 1992, he checked the box on the EVR indicating that 
he would not be submitting medical expense information.  The 
EVR submitted in May 1993 reflects increased medical expenses 
across the board, and includes a reported $300 in 
hospitalization expense, in addition to an increase in his 
medication expense (from $109.55) to $415.06.  The total 
claimed was $1,581.00.  In March 1994, the overall claim 
increased to $2,472.06, but this time it did not include any 
prescription medication expense.  The other expenses included 
$50 for "non-prescription" medications; hospitalization 
expenses, which stayed roughly the same from the prior year; 
and doctor's expenses, which increased dramatically, 
accounting for the remainder of the medical expenses claimed.  
In May 1995, the veteran reported additional categories of 
mileage and travel pay.  There were no reported medication or 
non-prescription medication expenses on that submission, 
however, just doctor and hospital fees.  In August 1996, the 
veteran's submission decreased by over a thousand dollars, to 
$923.65.  This included only $8.05 for medication expense, 
one doctor fee of $71.00, and 2 hospitalization fees.  In 
February 1997, the veteran claimed $128.03 in medication 
expenses, and added lab fees in addition to other expenses, 
totaling $1,515.03.  In February 1998, medication expense 
again increased to $236.70, and there were additional fees 
for dental appointments, and "sea-bond dentures."  The 
total claimed was $2,530.06.  In January 1999, there was a 
more detailed listing of numerous items, including new 
expenses for glasses, eye doctor visits, and for a "foot 
soak" product.  Yet, the total was $1,618.20, almost a 
thousand dollars less than the previous year.  

In the two years prior to the June 2002 EVR submitted after 
the veteran's death, the total claimed was $1,727.15, in 
February 2000; and $1,424.31, in April 2001.  Although the 
amounts, between those two years, vary less than in previous 
years, the medical expenses contained therein cannot be said 
to be regular, reoccurring, or in any way predictable.  That 
is, the question the Board is charged with answering in the 
instant case is not whether the "grand total" amounts 
themselves are suspect or in any way egregious, but rather 
whether they include medical expenses that are recurring, 
predictable, or at least readily ascertainable, so that the 
expenses listed on the April 2002 submission could have been 
estimated with a reasonable degree of certainty by the RO 
from information in the claims file, prior to the death of 
the veteran.  In this specific case, because they fluctuate 
so wildly and disproportionately to any predictable pattern, 
the Board concludes that they are not.  

For example, in the February 2000 submission, mileage 
constituted $456.00, and in the April 2001 submission, it 
equaled $336.00; however, in the EVR filed after the 
veteran's death, there was no claim of mileage whatsoever.  
This fact could not have been predicted prior to the 
submission of the June 2002 EVR.  There was also a claim for 
travel pay in February 2000, made in conjunction with the 
mileage claim, that was not made in April 2001.  Instead, the 
veteran appeared to compute his mileage charge, and then 
deduct the $5 per trip that he was already reimbursed by VA, 
from his total claim.  Although he had sporadically claimed 
travel pay, on occasion, in the past, it appears that this is 
the first time he used this formula to arrive at his claimed 
amount.  Nonetheless, there was no claim for travel pay in 
June 2002, and requiring the RO to speculate which of the 
three situations would apply prospectively would be 
particularly onerous.  The amounts of the claims for doctor's 
visits were also unpredictable:  in February 2000, the amount 
totaled $228 for 8 visits; in April 2001, it was only $2.00 
for one visit; and in the June 2002 EVR, it was $280.91 for 8 
visits.  Thus, while the veteran appeared to have on-going 
medical conditions, his expenses for doctor's visits appeared 
erratic, both individually, and collectively, as some 
doctor's visits were $71.00, and some were $2.00.  The RO 
could not have conceivably predicted the outcome when 
adjusting his income in the December 2001 decision.  
Additionally, medication expense claimed was $468.17 in 
February 2000; $436.87 in April 2001; and doubled to $977.05 
in June 2002.  Over the counter medications (OTC) accounted 
for $66.28 in February 2000; $113.44 in April 2001; and again 
doubled to $248.84 in June 2002.  Based on the evidence in 
the claims file, where there was no prescription medicine 
expense for some recent years, and no OTC expense in others, 
the totals in the June 2002 EVR could not be anticipated.  
There were expenses for eye examinations and glasses in 
February 2000 ($104.00) that did not reoccur in either year.  
Compare to 38 C.F.R. § 3.271(a)(2) (irregular income).  

Further, although the SMIB premium could be said to be 
predictable, in this case, the RO already prospectively 
deducted this amount from the veteran's pension award prior 
to his death, as reflected in the December 2001 award letter.  

As there is no other expense which can be said to be regular, 
reoccurring or in any way predictable, the claim for accrued 
benefits must fail, as Conary does not apply to the facts of 
the instant case, and the widow's new accrued claim is 
prohibited by Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998), 
as noted above.  In this case, because the veteran did not 
file his 2001 EVR prior to his February 2002 death, there is 
no valid pending claim of his for the widow to pursue.  Thus, 
because the law is dispositive on this issue, the claim could 
not possibly be granted.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

As a final matter, the Board notes that VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this regard, the Board is cognizant of the Court's recent 
holding in Pelegrini v. Principi , No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), that VCAA notice must be provided to a 
claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  Here, the RO advised the appellant of the evidence 
necessary to substantiate this claim by various documents 
such as correspondence dated in April 2002, prior to the RO's 
decision on the accrued claim, as well as the July 2002 
denial letter, the October 2002 statement of the case and the 
November 15, 2002 supplemental statement of the case.  In 
essence, these documents informed the claimant of what she 
must show to prevail in her claims, requested that the 
appellant identify any pertinent evidence, and indicated 
what evidence VA would obtain and what evidence she was to 
submit.

However, the very nature of an accrued claim, as discussed 
above, requires that evidence be in the file on the date of 
death.  38 C.F.R. § 3.1000(d)(4).  The appellant's sole 
contention throughout the claim has been that evidence 
already in the file at the time of the veteran's death 
establishes entitlement to accrued benefits, i.e. that prior 
EVR forms showed predictable expenses.  Any evidence 
submitted now clearly would be received after the date of 
death and could not be considered in deciding the accrued 
claim.  See Jones, supra.  Thus, any perceived insufficiency 
in the notice, either before or after the RO's July 2002 
decision, amounts to nothing more than harmless error.  See 
38 C.F.R. § 20.1102.  The record has been fully developed-
that is, the evidence needed to substantiate her accrued 
claim was necessarily already in the record, and she 
submitted other evidence such as the 2002 EVR and the death 
certificate.  

Therefore, disposition of this appeal would not constitute 
prejudicial error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
[claimant] regarding what further evidence [she] should 
submit to substantiate [her] claim."  Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (holding CAVC erred in 
refusing to consider rule of prejudicial error; because there 
is no exemption for 38 U.S.C.A. § 5103(a) notice requirements 
from the general statutory command in 38 U.S.C.A. 
§ 7261(b)(2) that CAVC "take due account of the rule of 
prejudicial error.")  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

ORDER

Entitlement to accrued benefits based on unreimbursed medical 
expenses is denied.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



